DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 8 and 15 recite the limitations of
collecting input data; extracting one or more features from the input data; searching for a digital twin asset based on the extracted one or more features and one or more models; and facilitating an exchange of the digital twin asset.
These limitations as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, memory, repository, and computer readable tangible storage media, the claim language encompasses a user simply collecting input data (person asking a question), extracting one or more features from the input data (person hearing the question ascertains context of the question), searching for a digital twin asset based on the extracted one or more features and one or more models (person looks for assets/information in a filing cabinet or drawer which relates to the ascertained context of the question asked), facilitating an exchange of the digital twin asset (person writes down or communicates the results of his/her findings). The act of collecting input, extracting features, and finding relevant information/appropriate articles for individuals to use to perform a job has been around for the technological age. 
The claims also deal with collecting input, extracting features, and search for assets related to the query which deals with certain methods of organizing human activity (business relations, fundamental economic principles/practices, managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 
Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, computer-readable tangible storage media, enterprise management tool, machine learning model, repository, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe notifying the user of results, confirming receipt, gathering feedback and making adjustments, and utilizing training data.  
Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however this is not considered additional elements
Claim 1, 8, and 15 also recite digital twin asset 
Claims 4-7 and 18-20 recite model 
Claim 12 and 19 recite adjusting models 
Claim 8 recites computer program product, computer readable tangible storage medium, and processor
Claim 15 recites system, processor, memory, computer readable tangible storage medium

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0088.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0088. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milev (US 2019/0258747 A1).
As to claims 1, 8, and 15, Milev teaches A computer-implemented method for obtaining a digital twin asset, the method comprising: collecting input data (Milev discloses user submits a query in [0042]-[0044]); extracting one or more features from the input data (Milev discloses identifying the subject of the query (context) in [0042]); searching for a digital twin asset based on the extracted one or more features and one or more models (Milev discloses processing the query for an answer, such as identifying any components on the asset associated with the air compressor (i.e., within the original context) that are being modeled by the digital twin and which are acting abnormally (alert signaled) in [0042]-[0047]. Milev also discloses data historian services which maintain a history of sensor data streams from sensors attached to an asset and monitoring systems that detect and store alerts and alarms related to potential fault conditions of an asset in [0003].); and facilitating an exchange of the digital twin asset (Milev discloses return the answer in the form of text or speech “The air compressor is overheating.” The interactive digital twin knows to return an answer based on context included in the query. Milev further discloses the interactive digital twin may also display a dashboard on a display of the user system. The dashboard may dynamically change based on operating conditions of the asset, questions asked by the user, answers provided by the interactive digital twin. (See [0042]-[0044])).
As to claims 2, 9, and 16, Milev further teaches notifying a user of one or more results of the searching (Milev discloses the interactive digital twin may also display a dashboard on a display of the user system in [0042]-[0044]).
As to claims 4, 11, and 18, Milev further teaches wherein the one or more models correlate the one or more features with an appropriate digital twin asset search (Milev discloses the interactive digital twin may receive a query about an issue of an asset being modeled by the interactive digital twin and generate an answer based on context modeled by the digital twin in [0017] and [0020]).
As to claims 6, 13, and 20, Milev further teaches collecting training data; extracting training features from the training data; and training the one or more models based on the extracted training features (Milev discloses digital twins can learn from other assets by deriving from the further modeling of information, state and condition flows of the asset over time which provide a continual aggregation of knowledge (training data) about an asset an its environment in [0017] and [0020]).
As to claims 7 and 14, Milev further teaches wherein the one or more features include one or more features from the group comprising names, types, vendors, manufacturers, models, serial numbers, subassembly information, performance specifications, costs, quantities, availabilities, keywords, technical specifications, and locations (Milev discloses related assets are identified based on similar features such as type, location, class of devices, etc. (See [0044])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milev (US 2019/0258747 A1) in view of Benesh et al (US 2019/0138667 A1).
As to claims 3, 10, and 17, Milev further teaches facilitating the exchange of the digital twin asset (Milev discloses return the answer in the form of text or speech “The air compressor is overheating.” The interactive digital twin knows to return an answer based on context included in the query. Milev further discloses the interactive digital twin may also display a dashboard on a display of the user system. The dashboard may dynamically change based on operating conditions of the asset, questions asked by the user, answers provided by the interactive digital twin. (See [0042]-[0044])) , but fails to explicitly recite the exchange is based on confirmation from a user.
However, Benesh teaches an exchange is based on confirmation from a user (Benesh discloses a surveyor is tasked with confirming that a particular task in the construction project has been completed. Once confirmed, data indicating completion of the task is manually entered into a tracking system, such as a computerized tracking program. The program may then calculate the actual progress and measure it against the planned progress. (See [0035])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Milev to incorporate the DIGITAL VERIFICATION OF INDUSTRIAL CONSTRUCTION EXECUTION as taught by Benesh for the purpose of decreasing incorrect or misinterpreted information, thus decreasing projection completion times (See Benesh [0006]).
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milev (US 2019/0258747 A1) in view of Warner et al (US 2021/0104317 A1).
As to claims 5, 12, and 19, Milev fails to explicitly recite receiving feedback indicative of whether the digital twin search was appropriate; and adjusting the one or more models based on the received feedback.
However, Warner teaches receiving feedback indicative of whether the digital twin search was appropriate; and adjusting the one or more models based on the received feedback (Warner discloses the output can be a query to retrieve settings, configuration, and/or other identifying information from the medical equipment to form and/or update a model of the equipment in the digital twin and/or associated plugin. Warner further discloses the medical equipment is evaluated for a response and/or other feedback generated for the digital assistant. If a response and/or other feedback has been provided, then the feedback and/or other response is provided to the digital assistant to trigger a next action (e.g., a configuration of the medical equipment, an adjustment of settings, a cancellation request, etc.), update the digital twin and/or its plugins. (See [0085])).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Milev to incorporate the SYSTEMS AND METHODS TO CONFIGURE, PROGRAM, AND PERSONALIZE A MEDICAL DEVICE USING A DIGITAL ASSISTANT as taught by Warner for the purpose of provides a dynamic framework to drive equipment configuration and associated workflows (See Warner [0124]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161